Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This is in response to an amendment received 2/24/2020 in which Applicant lists claims 1-26 as being cancelled, and claims 27-55 as being new. It is interpreted by the examiner that claims 27-55 are pending.
It is noted that claim 50 depends from cancelled claim 1. For the purpose of this lack of unity claim 50 is interpreted to depend from new claim 27.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 29-30 and 32, drawn to an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope, and including further specifics drawn to the running of the first and second beam paths between specified elements.
Group II, claim(s) 31, drawn to an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope, and including further specifics drawn to at least one of the second focusing device and the third focusing device is one of a concave mirror, a toric concave mirror and a spherical concave mirror.
Group III, claim(s) 34-38, drawn to an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope, and including further specifics drawn to the second beam deflection device and third beam deflection device being second and third scanners of specific types, or being specific mirror types.
Group IV, claim(s) 39-47, drawn to an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope, and including further specifics drawn to the particular structure of the variable beam deflection means.
Group V, claim(s) 48-49, drawn to an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope, and including further specifics drawn to a control unit and its control of at least one of the first scanner, second beam deflection device, third beam deflection device and variable beam deflection means.
Group VI, claim(s) 50-53, drawn to an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope, and including further specifics drawn to a laser scanning microscope further including a device for multi-point illumination with a plurality of illumination channels.
Group VII, claim(s) 50 and 54-55, drawn to an optical arrangement for scanning at least one of excitation radiation and manipulation radiation in a laser scanning microscope, and including further specifics drawn to a laser scanning microscope further including specifics for the type of microscopy or non-linear contrast principle performed.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical features of claim 27, including a scan optical unit, a first beam deflection device, a second focusing device, a second beam deflection device, a third focusing device, a third beam deflection device, and a variable beam deflection means. These technical features are not a special technical feature as it does not make a contribution over the prior art in view of DE 10 2014 017002 A1 (as cited in the written opinion for PCT/EP2018/07281 mailed 12/10/2018, and as cited in the IDS statement provided by application and dated 2/24/2020), and/or DE 10 2014 017001 A1 (as cited in the Chinese Office Action for 2021 073 002 390 510 dated 8/4/2021, and as cited in the IDS statement provided by application and dated 2/24/2020).

Claim 27 links Groups I-VII.  The lack of unity requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 27.  Upon the indication of allowability of the linking claim(s), the lack of unity requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
It is noted that claims 28 and 33 will be examined with the election of any of Groups I-VII.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since foreign applicants generally want the restriction in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/29/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872